

115 HR 2975 IH: Securing America’s Facilities, Equipment and Rail: Taking Responsibility for American National Security In Transit Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2975IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Mr. Lipinski (for himself and Mrs. Comstock) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo make certain improvements in the laws administered by the Secretary of Homeland Security
			 relating to public transportation security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing America’s Facilities, Equipment and Rail: Taking Responsibility for American National Security In Transit Act or the SAFER TRANSIT Act.
 2.FindingsCongress makes the following findings: (1)Nationwide, Americans rely on 6,800 public transportation systems for their daily commute. Every weekday, public transportation riders take 35,000,000 trips. Public transportation significantly improves quality of life, saving Americans who live in areas served by public transportation systems nearly 865,000,000 hours in travel time annually.
 (2)Increasingly, public transportation is becoming a target of terrorist activity. (3)In 2004, terrorists simultaneously detonated explosives concealed inside backpacks on Madrid’s commuter train system, killing 191 and injuring nearly 2000.
 (4)In 2005, four suicide bombers attacked London’s public transportation system, killing 52. (5)In 2011, authorities discovered an improvised explosives device near Amtrak and commuter train tracks. The same year, German police found multiple firebombs alongside high-speed rail tracks and in tunnels leading into train stations.
 (6)On March 22, 2016, a coordinated terrorist attack targeted both the Brussels Airport and a metro station in the city killing 32 and injuring nearly 300 travelers.
 (7)According to the Global Terrorism Database, there were 57 terror attacks on transportation from 2006 to 2014.
 (8)To ensure the continued effectiveness of public transportation, the Federal Government must balance transit system security and accessibility.
 (9)The Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53), conferred to the Department of Homeland Security the responsibility for assuring public transportation security.
 (10)A May 2016 report by the Inspector General of the Department of Homeland Security found that the Transportation Security Administration has limited regulatory oversight of Amtrak’s passenger security.
 (11)A May 2016 report by the Government Accountability Office recommended that the Federal Air Marshal Service undertake a number of measures to ensure resources are allocated according to risk assessments.
 (12)Congress must provide the agencies and municipalities with the necessary resources to combat terrorism, and continue to conduct oversight of their effective use.
 3.Rail securityNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the Office of Management and Budget, shall submit to Congress a report on the plan of the Secretary to expedite the implementation of the requirements of subtitle B of title XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1161 et seq.) to—
 (1)assign rail carriers to high-risk tiers; and (2)establish a rail security training program.
			4.Visible Intermodal Prevention and Response Teams
 (a)Authorization of appropriationsSection 1303(b) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1112) is amended by striking fiscal years 2016 through 2018 and inserting fiscal years 2016 through 2020.
 (b)Surface transportation security inspectorsSection 1304(j) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1113) is amended by striking this section and all that follows and inserting this section such sums as may be necessary for each of fiscal years 2016 through 2020..
 5.Public transportation security research and developmentSection 1409(h) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1138) is amended by striking to make grants and all that follows and inserting to carry out this section such sums as may be necessary for each of fiscal years 2016 through 2020..
 6.Railroad securitySection 1513(i)(1) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1163) is amended by striking Out of funds and all that follows and inserting: There are authorized to be appropriated to the Secretary to carry out this section such sums as may be necessary for each of fiscal years 2016 through 2020..
 7.Over-the-road bus security assistanceSection 1532(k)(1) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1182) is amended by striking From amounts and all that follows and inserting There are authorized to be appropriated to the Secretary to carry out this section such sums as may be necessary for each of fiscal years 2016 through 2020..
		8.Public transit security police training program
 (a)In generalThe Secretary of Homeland Security shall develop a program, to be known as the Local Transit Security Instructor Training Program, which shall be carried out at the Federal Law Enforcement Training Centers. (b)ContentsThe program developed under subsection (a) shall be an intensive training program designed to—
 (1)cover the comprehensive tactical subject matters pertaining to the unique nature of public transit operational environments and threats;
 (2)provide high-quality training and instill the knowledge, skills, and aptitudes needed for the highest proficiency in transit security; and
 (3)leverage the existing skills of trainee officers by emphasizing leadership, teach backs, and adult learning as well as the traditional technical skills needed by field training officers.
 (c)AvailabilityThe Secretary shall make such program available to law enforcement agencies that are eligible for the Homeland Security Grant Program under section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) and have jurisdiction over a geographic area where a public transit system operates rail or bus service.
 9.Effectiveness of Federal Air Marshal ProgramThe Secretary of Homeland Security shall take such steps as may be necessary to ensure that the Federal Air Marshal Service (hereinafter in this section referred to as the FAMS) uses its resources to cover the highest-risk flights. In carrying out this section, the Secretary shall—
 (1)consider risk when determining how to divide the international flight coverage resources of the FAMS among international destinations, incorporate risk into the method of the FAMS for initially setting its annual target numbers of average daily international and domestic flights;
 (2)conduct and document a risk assessment to further support the domestic resource allocation decisions of the FAMS, including the identification of high-priority geographic areas;
 (3)in conducting such risk assessment, evaluate the threat environment with regard to each of the different modes of transportation supported by the FAMS to inform resource allocation decisions, including the identification of high-priority modes of transportation;
 (4)document the rationale for the selection of international destinations by FAMS for air marshal deployment and the proportion of flights to cover at each destination;
 (5)adopt a consistent name and definition for the performance measure referred to as the TSA coverage score that accurately reflects its calculation method and composite nature; and
 (6)report the performance results for each of the subcategories that comprise the TSA coverage score to FAMS and TSA leadership.
 10.CBRNE detectors aboard public trans­por­ta­tionThe Secretary of Homeland Security shall direct the Directorate of Science and Technology of the Department of Homeland Security to prioritize research of scalable, cost-effective technology solutions to detect chemical, biological, radiological, nuclear, and explosive threats aboard public transportation of all modes that are capable continuous, real-time sensing and detection of, and alerting passengers and operating personnel to the presence of such a threat.
		